In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-17-00188-CR

EX PARTE CHARLES BARTON                    §   On Appeal from County Criminal
                                               Court No. 8
                                           §
                                               of Tarrant County (1314404)
                                           §
                                               August 8, 2019
                                           §
                                               Opinion by Chief Justice Sudderth
                                           §
                                               (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and this case is remanded to the trial court to enter an order

dismissing the prosecution of charges against Barton on alleged violations of section

42.07(a)(7) of the Texas Penal Code.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By ___/s/ Bonnie Sudderth_______________
                                          Chief Justice Bonnie Sudderth